326 S.W.3d 506 (2010)
STATE of Missouri, Respondent,
v.
Henry L. FRAZIER, Appellant.
No. ED 93021.
Missouri Court of Appeals, Eastern District, Division Four.
November 16, 2010.
*507 Alexandra Johnson, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Henry Frazier ("Defendant") appeals from the judgment upon his conviction by a jury of first-degree assault, Section 565.050, RSMo 2000,[1] and armed criminal action, Section 571.015. Defendant argues the trial court (1) plainly erred in submitting instruction number five to the jury and (2) abused its discretion in failing to instruct the jury on third-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000.